DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one attachment system includes a press with opposing dies of claim 16; and a conveyor system configured to convey at least two of the first tooth, the second tooth, the inner support, and the outer support relative to the opposing dies of the press of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, Applicant claims inserting the first flange within a first undercut channel of the outer support; however, in claim 8, the first flange which was previously referred to as the flange is already inserted into an undercut channel. It is uncertain whether or not the undercut channel refers to the first undercut channel. Examiner will interpret the first undercut channel as the previously claimed undercut channel of claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2002/0140312; IDS).
In claim 1, Ikeda discloses (Fig. 1-3, 6, 8-9, and 15-16) a method of manufacturing a stator assembly (230) for an electrified rotary system ([0002]) comprising: attaching a first tooth (11) and a second tooth (12) to an inner support (21) including extending the first tooth (11) and the second tooth (12) radially away from the inner support (21; shown in Fig. 1) and including defining an outer diameter opening (Comp_O; gap circumferentially disposed between 11 and 12; annotated in Fig. 15 below) between the first tooth (11) and the second tooth (12); attaching a winding (181) about the first tooth (11) including moving a conductive member (201) radially into the outer diameter opening (Comp_O) to attach the conductive member (201) to the first tooth (81(11)); attaching an outer support (150) to the first tooth (11) and the second tooth (12) including closing off the outer diameter opening (Comp_O) with the outer support (150); and removing the inner support (21) from the first tooth (11) and the second tooth (12) after attaching the outer support (21; [0007]).

    PNG
    media_image1.png
    439
    782
    media_image1.png
    Greyscale

	In claim 2, Ikeda discloses wherein attaching the first tooth (11) and the second tooth (12) to the inner support (21) includes inserting a first inner radial end (61) of the first tooth (11) into a first aperture (Comp_A1; annotated in Fig. 3 below) of the inner support (21) and inserting a second inner radial end (61) of the second tooth (12) into a second aperture (Comp_A2; annotated in Fig. 3 below for clarity) of the inner support (21).

    PNG
    media_image2.png
    394
    633
    media_image2.png
    Greyscale


	In claim 4, Ikeda discloses wherein the first tooth (11) includes a flange (61); and wherein attaching the first tooth (11) includes inserting the flange (61) within an undercut channel (formed by 131, 132) of the inner support (21).
	In claim 5, Ikeda discloses wherein the flange (61) is a first flange (Comp_F1; annotated in Fig. 8 below); wherein the first tooth (11) includes a second flange (Comp_F2; annotated in Fig. 8 below) that extends in a (circumferential) direction opposite the first flange (Comp_F1); and wherein attaching the first tooth (11) includes inserting the first flange (Comp_F1) within a first undercut channel (Comp_U1; annotated in Fig. 9 below) of the inner support (21) and inserting the second flange (Comp_F2) within a second undercut channel (Comp_U2; annotated in Fig. 9 below) of the inner support (21).

    PNG
    media_image3.png
    412
    637
    media_image3.png
    Greyscale

	In claim 6, Ikeda discloses wherein attaching the outer support (150) to the first tooth (11) and the second tooth (12) includes inserting a first outer radial end (outer radial portion of 11) of the first tooth (11) into a first aperture (161) of the outer support (150) and inserting a second outer radial end (outer radial end of 12) of the second tooth (12) into a second aperture (162) of the outer support (150).
	In claim 7, Ikeda discloses wherein the outer support (150) is arcuate and substantially centered about an axis (central axis of 150); wherein the first aperture (161) is a first slot that extends substantially parallel to the axis (central axis of 150); wherein the second aperture (162) is a second slot that extends substantially parallel to the axis (central axis of 150); wherein attaching the first tooth (11) and the second tooth (12) to the outer support (150) includes advancing the first tooth (11) within the first slot (161) along the axis and advancing the second tooth (12) within the second slot (162) along the axis (central axis of 150).
	In claim 8, Ikeda discloses wherein the first tooth (11) includes a flange (Comp_F3; annotated in Fig. 8 above); and wherein attaching the first tooth (11) to the outer support (150) includes inserting the flange (Comp_F3, Comp_F4) within an undercut channel (Comp_U3; annotated in Fig. 12 below) of the outer support (150).

    PNG
    media_image4.png
    823
    730
    media_image4.png
    Greyscale

	In claim 9, Ikeda discloses wherein the flange (Comp_F3) is a first flange; wherein the first tooth (11) includes a second flange (Comp_F4; annotated in Fig. 8 above) that extends in a direction opposite the first flange (Comp_F3); and wherein attaching the first tooth (11) to the outer support (150) includes inserting the first flange (Comp_F3) within a first undercut channel (Comp_U3; annotated in Fig. 12 above) of the outer support (150) and inserting the second flange (Comp_F4) within a second undercut channel (Comp_U4; annotated in Fig. 12 above) of the outer support (150).

	In claim 12, Ikeda discloses a manufacturing system for manufacture of a stator assembly for an electrified rotary system ([0002]), the manufacturing system comprising: at least one attachment system (11, 12, 21); a winding system (181); and an inner support (21); the at least one attachment system configured to attach a first tooth (11) and a second tooth (12) to the inner support (21) to form a first construction, the first tooth (11) and the second tooth (12) extending radially away from the inner support (21), an outer diameter opening (Comp_O; annotated in Fig. 15 above) defined between the first tooth (11) and the second tooth (12); the winding system (181) configured to attach a winding (181) about the first tooth (11) of the first construction via the outer diameter opening (Comp_O) to form a second construction; the at least one attachment system (11, 12, 21) configured to attach an outer support (150) to the second construction to thereby close off the outer diameter opening (Comp_O) with the outer support (150; shown in Fig. 16) and thereby form a third construction; and the attachment system (11, 12, 21) configured to remove the inner support (21) from the third construction to thereby form the stator assembly (230; [0007]).
	In claim 13, Ikeda discloses wherein the inner support (21) is annular; and wherein the outer support (150) is annular.
	In claim 14, Ikeda discloses wherein the at least one attachment system (11, 12, 21) is configured to insert an inner radial end (inner radial portion of 11) of the first tooth (11) into a first aperture (Comp_A1; annotated in Fig. 3 above) of the inner support (21); and wherein the at least one attachment system (11, 12, 21) is configured to insert an outer radial end (outer radial portion of 11) of the first tooth (11) into a second aperture (161) of the outer support (Comp_O).
	In claim 15, Ikeda discloses wherein the inner radial end of the first tooth (11) includes a first flange (Comp_F1; annotated in Fig. 8 above) and the outer radial end of the first tooth (11) includes a 
	In claim 18, Ikeda discloses a method of manufacturing an e-charger for an engine system (see NOTE), the method comprising: attaching a first tooth (11) and a second tooth (12) to an inner annular support (21) to define a first construction, the first tooth (11) and the second tooth (12) extending radially away from the inner annular support (21) in the first construction, an outer diameter opening (Comp_O; annotated in Fig. 15 above) defined between the first tooth (11) and the second tooth (12) in the first construction; attaching a winding (181) about the first tooth (11) of the first construction to define a second construction, including moving a conductive member (201) radially into the outer diameter opening (Comp_O) to attach the conductive member (201) to the first tooth (11); attaching an outer annular support (150) to the first tooth (11) and the second tooth (12) including closing off the outer diameter opening (Comp_O) with the outer annular support (150) to define a third construction; removing the inner support (21) from the first tooth (11) and the second tooth (12) after attaching the outer support (150) to define a fourth construction ([0007]); and installing the fourth construction as a stator assembly (260) within an e-charger ([0005]), the stator assembly (260) configured to drive a rotor  assembly ([0002]) of the e-charger in selective rotation about an axis (central axis of 150).
	NOTE: [I]t has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2002/0140312; IDS) in view of Horst et al. (US 2011/0140567).

However, Horst teaches attaching components of the stator core via welding, so that the core is stiffened ([0008]).
Therefore in view of Horst, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Ikeda to integrally attach the outer support to the first tooth and the second tooth includes at least one of welding and brazing the outer support to the first tooth and the second tooth, in order to reduce the vibration of the core by increasing the stiffness of the components joined to the stator core (Horst; [0033]).
In claim 20, Ikeda teaches the method of claim 19, with the exception of wherein integrally attaching the outer support to the first tooth and the second tooth includes at least one of welding and brazing the outer support to the first tooth and the second tooth.
However, Horst teaches attaching components of the stator core via welding, so that the core is stiffened ([0008]).
Therefore in view of Horst, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Ikeda to integrally attach the outer support to the first tooth and the second tooth includes at least one of welding and brazing the outer support to the first tooth and the second tooth, in order to reduce the vibration of the core by increasing the stiffness of the components joined to the stator core (Horst; [0033]). 
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 16: “wherein the at least one attachment system includes a press with opposing dies.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US 2013/0119816) teaches a segmented magneto-conductive structure wherein teeth are attached to an outer yoke.
Asanuma et al. (US 2011/0285138) teaches a rotating electric machine having teeth attached to an outer yoke member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832